Citation Nr: 1759590	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include  posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hammer toes.

3.  Entitlement to service connection for a porokeratoma (claimed as a sweat gland disability.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied service connection for a sweat gland disorder, hammer toes, and a reopening of the Veteran's PTSD claim.  The Veteran was previously denied service connection for PTSD in a May 2008 rating decision.  

The Veteran's PTSD claim was reopened due to new and material evidence and remanded to the AOJ in a Board decision in July 2015, and the additional issues of entitlement to service connection for hammertoes and sweat gland disorder were also remanded to the RO. 

A Notice of Disagreement was received in May 2012.  In July 2013, a Statement of the Case was issued, and, in July 2013, the Veteran filed his substantive appeal (via a VA Form 9).

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

The Board has recharacterized the Veteran's claim initially claimed as PTSD to encompass all of the Veteran's psychiatric diagnoses throughout his documented treatment history.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

Subsequent to the most recent adjudication of the Veteran's, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of initial RO consideration. 

In July 2015, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's claimed hammertoes (mallet toe) are not attributable to service.

2.  The Veteran does not have a porokeratoma that is attributable to service.  


CONCLUSIONS OF LAW

1. The Veteran's hammertoes (mallet toe) were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

2. A sweat gland disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Establishing service connection for PTSD generally requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board notes that the record shows evidence of alcohol and substance abuse.  With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1 (m), 3.301(c)(3)(d) (2017).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(3). 

However, alcohol and drug-related disorders are recognized as disorders within the medical community.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th. Ed. 2013) (DSM-V). 

Moreover, while service connection for alcohol and drug abuse disabilities on a primary basis is barred, an alcohol and/or drug abuse disability arising as a direct result of a psychiatric condition may be service connected.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (interpreting 38 U.S.C.A. § 1110 ).  In Allen, overruling Barela v. West, 11 Vet. App. 280 (1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that Veterans can recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disability. 

Compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability.  The Allen case primarily concerns situations where a Veteran has a service-connected psychiatric disorder and is attempting to receive additional compensation, etc., for his alcohol and/or drug abuse on the premise that it is proximately due to or the result of his service-connected psychiatric disability.

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

BACKGROUND 

The Veteran served as a supply clerk for an armored division in West Germany.  The Veteran claims that he has acquired PTSD, a sweat gland disorder and hammer toe as a result of his military service.  See Hearing testimony April 2015.  The Veteran underwent an enlistment examination in March 1971, and documented no history of foot, skin or psychiatric disorders.  The clinical evaluation section of the enlistment examination marked foot, skin and psychiatric evaluations as "normal."  The only notation of any foot, skin or psychiatric treatment in the Veteran's service treatment records is a notation dated August 22, 1972, which states that the Veteran was seen for removal of glass from his foot.  

A November 8, 2006 progress note shows that the Veteran was referred to a VA medical center psychiatry department for a screening, in which he reported having nightmares.  The practitioner noted that the Veteran usually sleeps three to four hours a night, has a good appetite and concentration, denied any feelings of helplessness or hopelessness, suicidal or homicidal ideations, and denied any other symptoms of PTSD.  An April 21, 2007 VA medical center progress note from psychiatry noted diagnoses of possible PTSD and alcohol abuse in remission.

In a December 2007 Statement in Support of Claim, the Veteran indicated that while he was stationed in West Germany, he was driving to the Munich Summer Olympics in 1972 and he came upon a vehicle accident while riding in the autobahn and there were body parts lying outside of the vehicles involved.  The Veteran also reported that when he arrived to the Munich Summer Olympics, that terrorists attacked.  The Veteran reported that he took cover when he heard gunshots in the Israeli dormitory area.  Two follow up letters were sent to the Veteran in December 2007 and January 2008 requesting more specific information concerning the reported stressful events.  The Veteran replied with photocopies to the VA with the previously submitted statement in support of the claim.  A Formal Finding on a Lack of information to Corroborate Stressors Associated with a Claim for Service Connection of PTSD was made on May 12, 2008.  The Veteran's claim for PTSD was denied in May 2008.  

The Veteran was screened for PTSD by the VA Primary Care Team on January 5, 2009.  The Veteran was determined to not have a PTSD diagnosis.  The Veteran reported that one traumatic event was the attack on the Israeli team at the Olympics. The Veteran reported that he was very close to the attack and hearing the gunfire, he remembers diving in a corner to hide from the attack, fearing for his life.  The Veteran also reported he saw a fellow soldier fall out of a window, resulting in the soldier's death and does not know when the fall occurred.  The Veteran also reported witnessing a bad accident in front of the army truck he was in on the Autobahn, stating that a tanker truck ran into an auto at high speed, and that body parts were thrown about and he found one man dead in the driver's seat crushed by the car engine.  The Veteran stated that he and the soldiers with him were the first on the accident scene and he was the one to call in the accident for assistance.  The Veteran stated that when he has dreams about any of these events, he awakens shaking and covered with sweat, and he is fearful to go back to sleep because if he does the dreams often recur, and that he is upset and unable to function well the next day after them.

The Veteran filed a new claim to reopen his PTSD claim in September 2011 and filed a new claim for hammer toes, and a sweat gland condition.  The Veteran stated in a December 2012 Statement in Support of claim that he was diagnosed and treated for all three of those conditions while on active duty.  In February 2012, the RO denied the reopening of the Veteran's PTSD claim and denied the Veteran's claims for service connection for hammer toes and a sweat gland disorder.  

The Veteran was diagnosed with PTSD by a VA psychologist in October 2012.  See October 24, 2012 VA Mental Health progress note.  The Veteran submitted a May 2012 Statement in Support of Claim stating that he believed that his hammer toes were caused by wearing his combat boots for three years and three months on active duty.  The Veteran reported that the sweat gland disorder was caused by the Veteran's feet not being able to breathe in his combat boots.  The Veteran stated that he had sweat gland surgery at the VA Medical Center in Birmingham AL.  The Veteran also stated that his PTSD was caused by an accident that he witnessed while stationed in Germany during a field exercise.  The Veteran states that he was driving a supply truck in March 1973 in a convoy and a tank ahead of him was involved in an accident, and that the Veteran jumped out of his truck and ran up to the accident and saw mangled bodies.  The Veteran stated that this incident currently causes him nightmares.

On November 8, 2014, the Veteran was evaluated in the VA Primary Care Team Clinic for PTSD.  It was determined that the Veteran did not meet the criteria for Military related PTSD.  The Veteran reported that while he was stationed in Germany, he was in charge of guarding an ammunition dump. He states he was not given a weapon to do this job.  He states they were never attacked, but he feels scared about what would have happened if they had been attacked.  The Veteran states that they would have to sit in the trucks at their barracks without ammunition. He states they were "sitting ducks."  The Veteran reported that in 1972, "when the terrorists did all that shooting at the Olympics", he heard "all the shooting," and that he did not witness this shooting.

During the Veteran's July 2015 Hearing, the Veteran testified that he has had nightmares since 1972 relating to an accident that he witnessed in Germany.  The Veteran reports that he used to self-medicate with alcohol and heroin for the nightmares.  The Veteran reported that he would wake up, and that his bed would be soaking wet, even after he stopped doing drugs.  He reported that there was a terrorism problem in Germany, so the command would line guards with no ammunition, but that he could not feel anything because he was high all the time. The Veteran reported that he stocks up on ammunition because he was given guns in the service without ammunition.  The Veteran testified that he sleeps with a gun next to his bed because he does not know what is going to happen.  The Veteran reported that he first sought treatment at the Birmingham VA in 2000 and that he was diagnosed with PTSD, and that he was prescribed medication.  The Veteran reported that he observed an accident between a tank and car load of civilians and that he did not remember the date of the accident. 

The Veteran also testified that he was at NATO 23, an ammo dump for 30 days and was not allowed to take a bath, and that he could not take his boots off for fear of being attacked and having to run away without boots but that he had to change socks in a hurry.  The Veteran testified that he went to see a basketball game at the Olympics, and he heard an automatic rifle and that he hid and ran away.  

Regarding the Veteran's claimed foot disorders, the Veteran testified that he spent a lot of time training in the woods and running in thin boots, which he kept on for 30 days at a time.  The Veteran reported that he first noticed problems with his feet around 1999, 2001 or 2002, when he developed a hammertoe.  He reports that he has to wear sneakers, and that the toenail is deteriorating and it forms a callus under the toenail.  The Veteran reported he has not had surgery on the hammer toe yet, but that he was told by his physician that the toe will need to be fixed by breaking it and straightening it out and that the callus will have to be cut deeper.  The Veteran testified that as a result he is unable to walk on it, and that he has to go to the provider every three to four weeks for a trimming.  The Veteran stated that the callus hurts because he walks on the balls of his foot and wears steel toe boots in his job in construction with Alabama Power Company.

In an October 2015 VA examination of the Veteran's skin, the examiner conducted an in-person examination and reviewed the Veteran's treatment records and service treatment records.  The examiner reported that the Veteran has a skin condition diagnosed as porokeratoma of the left sub 2/3 metatarsal head which causes frequent pain on standing or ambulation which makes only sedentary work possible.  

The Veteran underwent a VA examination on his feet in October 2015.  The VA examiner conducted an in-person examination and reviewed the Veteran's VA and service treatment records.  The Veteran was diagnosed with a mallet toe of the second left foot.  The examiner opined that it was less likely than not that the mallet toe and/or the callus/porokeratoma of the left foot was due to wearing combat boots during military service.  The stated rationale of the examiner was that the Veteran's service treatment records did not show any complaints of foot or toe pain or a porokeratoma during military service and that when the Veteran first saw podiatry in 2003, the Veteran described the porokeratoma as being present for over a year, but had not had military service since 30 years prior.  

The Veteran underwent an October 2015 PTSD examination.  The examiner ruled out a diagnosis of PTSD and diagnosed the Veteran with an unspecified sleep-wake disorder.  The primary symptoms that the Veteran reported were nightmares and sleep disturbances.  The examiner noted occupational or social impairment due to mild or transient symptoms.  The examiner noted that the Veteran began mental health treatment at the Birmingham VA medical center in August 2011, and that he continues to participate in treatment and that he was last seen in October 2015.  The examiner noted that the Veteran is currently in treatment and participating in a medication management and supportive therapy with a social worker and that he is prescribed prazosin and hydroxyzine.  The examiner noted that previous diagnoses include insomnia, depression, depressive disorder, and PTSD.  The examiner also noted a history of alcohol abuse and anxiety disorder.  Upon an interview of the Veteran, the Veteran stated that he has nightmares about the way that the other soldiers treated him in Germany, as the African-American service men were put on duty while the other service members were allowed to go out; he would do drugs to relieve the stress.  The Veteran reported sleep problems, stated that he feels good, sleeps three to four hours per night, has a good appetite, has good concentration, denies feelings of helplessness or hopelessness, has fair motivation, and denies suicidal or homicidal ideations.  The Veteran also denied any other symptoms of PTSD.  The examiner stated that the Veteran does not meet any requisite criteria for PTSD under the DSM-IV other than difficulty sleeping.   

The examiner noted that the Veteran's first claimed military stressor was that when the Veteran overheard gunshots at the Olympics.  The examiner noted that this does not meet the DSM stressor criteria.  The examiner noted that the Veteran had to guard an ammunition dump and that the Veteran was afraid, as he did not have a weapon for self-protection.  The examiner noted that the stressor does not meet the DSM criteria.  The examiner noted that the Veteran witnessed accidents while driving on the Autobahn, and that he never stopped to provide aid, and that he had to "mash the gas and keep going."  The examiner reported that the stressor does not meet the DSM criteria.  The Veteran reported that while riding the train in Germany, the train would go near a concentration camp which "smelled like death."  The examiner indicated that this stressor does not meet the DSM criteria.  

The examiner also completed a section of the examination covering diagnostic criteria for PTSD, referred to as Criteria A-H, from the Diagnostic and
Statistical Manual of Mental Disorders, 5th edition (DSM-5).  The examiner noted that the Veteran met Criterion B because of recurrent distressing dreams in which the content and/or effect of the dream is related to the traumatic events and criterion E because of sleep disturbances and hypervigilance for longer than a month, causing clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner again stated that the Veteran does not meet the full criteria for PTSD.  

In May 2017, the Veteran was seen for a follow up for PTSD and depression, stating that he does not sleep well, and he described panic attacks, nightmares, and passive suicidal thoughts.  The psychiatrist noted a diagnosis of PTSD chronic, and mood disorder, not otherwise specified.  

The Veteran submitted a statement from his sister dated May 10, 2017, which stated that the Veteran appeared withdrawn after returning home from service, and that the Veteran does not sleep well.  She stated that the first and only physical fight she had with the Veteran was after his return home from service.  

The Veteran's pastor submitted a statement dated May 20, 2017, which stated that the Veteran has confided in him about his inability to sleep at night due to military experiences and that the Veteran has a serious drug problem according to family and friends.  

Service connection for mallet toe of the left second toe 

The Veteran has a current diagnosis of mallet toe of the left foot, second toe.  Therefore the first element of service connection, a current diagnosis has been shown.  See VA examination, October 2015.  The Veteran claims that the in service event that caused the deformity of his toe occurred due to wearing boots in service and running in them.  See Hearing testimony, April 2015.  However, the October 2015 VA examiner stated that the Veteran's mallet toe was less likely than not due to wearing or running in combat boots during military service.  The examiner's stated rationale was that the Veteran's Service Treatment Records do not show any complaints of foot pain.  Therefore, there is no medical nexus to prove that the Veteran's mallet toe is related to his service.  

The Board has considered the Veteran's own opinion that his mallet toe deformity was caused by running in his boots during service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  The Veteran's theory of causation is medically complex.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's claimed hammertoes (mallet toe) are not related to his active service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim.  Accordingly, service connection is not warranted.  

Service connection for a porokeratoma

The Veteran has a current diagnosis of porokeratoma (callous) of the left sub 2/3 of the metatarsal head.  Therefore the first element of service connection, a current diagnosis has been shown.  See VA examination, October 2015.  The Veteran claims that the in service event that caused the callous occurred due to wearing boots in service and running in them.  See Hearing testimony, April 2015.  However, the October 2015 VA examiner stated that the Veteran's porokeratoma (callous) was less likely than not due to wearing or running in combat boots during military service.  The examiner's stated rationale was that the Veteran's Service Treatment Records do not show any complaints of foot pain and that the Veteran was not treated for his porokeratoma (callous) until 30 years after service.  Therefore, there is no medical nexus to prove that the Veteran's hammer toe is related to his service.  

The Board has considered the Veteran's own opinion that his porokeratoma was caused by running in his boots during service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  The Veteran's theory of causation is medically complex.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's porokeratoma is not  related to his active service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim.  Accordingly, service connection is not warranted.  
ORDER

Entitlement to service connection for hammertoes (mallet toe) is denied. 

Entitlement to service connection for a porokeratoma is denied.


REMAND

Service connection for an acquired psychiatric disorder

As noted above, the October 2015 VA examiner found that the Veteran does not meet the criteria for PTSD but rather diagnosed the Veteran with an unspecified sleep-wake disorder.  The Board, however, notes that VA treatment records show conflicting diagnoses of PTSD.  The examiner did not otherwise opine as to whether the unspecified sleep-wake disorder is etiologically related to the Veteran's service.  In light of the foregoing, the Board finds that further commentary from the VA examiner is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the October 2015 VA examination (or another appropriate examiner if unavailable) for an addendum opinion on the Veteran's claimed acquired psychiatric disorder to include PTSD.

(a) In regard to the VA examiner's finding that the Veteran does not meet the DSM criteria for PTSD, please reconcile this finding with VA treatment records that show conflicting diagnoses of PTSD.  See, e.g., September 3, 2008 Mental Health Note noting a diagnosis of PTSD by Dr. W.D.B.; February 19, 2009 Mental Health Note noting that the Veteran does not meet the DSM-IV diagnosis of PTSD by M.B., MSW, LCSW; May 13, 2009 Mental Health Note noting a diagnosis of PTSD by Dr. W.D.B.; August 17, 2011 Mental Health E & M Consult noting an Axis I diagnosis of PTSD by VA psychologist P.R.; October 10, 2012 and October 24, 2012 Mental Health Notes noting an Axis I diagnosis of PTSD by VA psychologist N.S.; November 18, 2014 Mental Health Outpatient Consult noting that the Veteran does not meet the DSM-IV diagnosis of PTSD by C.N., LCSW; and May 2, 2017 Mental Health Note noting a diagnosis of PTSD by VA psychiatrist P.N.

(b) In regard to the diagnosis of unspecified sleep-wake disorder and other diagnoses noted in the VA treatment records (anxiety disorder NOS, and mood disorder, NOS), please provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that such psychiatric disorder is related to the Veteran's active duty, including the claimed events of standing guard at a large ammunitions dump, witnessing an auto accident, and his experience at the 1972 Olympics.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

2.  After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


